Citation Nr: 0635972	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-16 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable disability evaluation for the 
veteran's bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) which, in pertinent 
part, denied a compensable disability evaluation for the 
veteran's bilateral hearing loss disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that his bilateral hearing loss 
disability is manifested by significant hearing impairment 
and warrants assignment of a compensable evaluation.  He 
states that he has not been properly scheduled for further 
auditory evaluation deemed necessary by the VA.  The veteran 
requests that his appeal be remanded to the RO so that he can 
be scheduled for such an evaluation.  

In reviewing the record, the Board observes that the report 
of July 2003 VA examination for compensation purposes was 
deemed inadequate for rating purposes.  The veteran was 
subsequently scheduled for an October 2003 VA examination for 
compensation purposes.  The examination was cancelled by the 
VA Medical Administration Service (MAS).  The veteran was 
thereafter rescheduled for a VA examination for compensation 
purposes.  A March 2004 notation in the record conveys that 
veteran failed to report for a scheduled March 24, 2004, VA 
examination for compensation purposes.  It clarified that "a 
letter was sent on 3-10-04 to notify the veteran of this 
appointment."  In his May 2004 Appeal to the Board (VA Form 
9), the veteran asserted that he never received the March 
2004 examination notice and requested a copy of the document.  
The examination notice is not of record.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In absence of objective evidence that the veteran 
was actually informed of the scheduled March 2004 VA 
examination and given his willingness to report, the Board 
finds that an additional attempt should be undertaken to 
schedule the veteran for a VA examination for compensation 
purposes.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish the effective date for an award of a compensable 
evaluation for his bilateral hearing loss disability.  
Therefore, the issue must be remanded to the RO so that 
proper notice may be issued to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his bilateral hearing loss 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  
Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

The veteran is advised that if he fails 
to report for the examination without 
good cause, his claim for increased 
disability compensation shall be denied.  
38 C.F.R. § 3.655 (2006).  

3.  Then readjudicate the veteran's 
entitlement to a compensable evaluation 
for his bilateral hearing loss 
disability.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


